DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to a response filed 2/9/2022.
Claims 9, 10, 12-15 and 18-22 are pending in this application. 
	This application claims benefit of U.S. provisional application 62/962,063 filed 1/16/2020 and 63/026,554 filed 5/18/2020. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hayan Yoon on 3/15/2022.
The application has been amended as follows: 
IN THE SPECIFICATION:

The first lines of the specification have been amended to read: 

-- This application claims benefit of U.S. provisional application 62/962,063 filed 1/16/2020 and 63/026,554 filed 5/18/2020, which are incorporated herein by reference in their entirety.-- 
--
IN THE CLAIMS:
	Cancel claim 21. 

Claim 9. (Currently Amended) A method for changing a color of a subject’s iris, comprising: introducing an effective dose of a gene vector directly into the anterior chamber of an eye of the subject, wherein the gene vector comprises is a recombinant adeno-associated virus comprising a suicide gene operably linked to a melanocyte-specific gene promoter, wherein the subject’s iris is healthy; and wherein the introducing the effective dose of the gene vector is sufficient to kill melanocytes in a stroma of the healthy iris of the eye without inducing signs of inflammation in the anterior chamber, thereby changing the color of the iris.
Claim 13. (Currently Amended) The method of claim 9, wherein the suicide gene [[vector]] comprises a herpes simplex virus thymidine kinase (HSVtk) gene.

Claim 15. (Currently Amended) The method of claim 14, wherein the suicide gene comprises a HSVtk gene operably linked to the melanocyte-specific gene promoter for Tyr. 


Conclusion
The claims have been renumbered in the following order: 9, 10, 12, 13, 19, 14, 15, 18, 20 and 22. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633